Exhibit 14.2 CODE OF ETHICS TOPICS IN THIS CODE A. Standard of Conduct B. Confidential Information C. Material Nonpublic Information D. Fiduciary Duty and Conflicts of Interest E. Frontrunning F. Window Dressing G. Unfair Treatment of Certain Clients Vis‑a‑Vis Others H. Dealing with Clients as Agent and Principal: Section 206(3) of the Investment Advisers Act of 1940 I. Personal Trading; Timely Reporting of Trades J. Employee’s Responsibility to Know the Rules and Comply with Applicable Laws K. Designation and Responsibilities of Chief Compliance Officer A.STANDARD OF CONDUCT The purpose of this Code of Ethics is to set forth certain key guidelines that have been adopted by the Company as office policy for the guidance of all Company personnel and to specify the responsibilities of all Employees of the Company (as defined in B.2 below) to act in accordance with their fiduciary duty to the Company’s clients and to comply with applicable federal and state laws and regulations, including, but not limited to, securities laws, governing their conduct.In particular, Employees should be aware of the requirements of the Investment Advisers Act of 1940.Careful adherence is essential to safeguard the interests of the Company and its clients, which may include pooled investment vehicles (“private clients”) whose interests are issued pursuant to an exemption to the U.S. Investment Company Act of 1940 (the “1940 Act”) or funds whose interests are issued pursuant to the 1940 Act (“1940 Act clients” and, together with private clients, each, a “client” and, collectively, “clients”).The Company expects that all Employees will conduct themselves in accordance with high ethical standards, which should be premised on the concepts of integrity, honesty and trust.
